Exhibit 10.2

 

CONDITIONAL OPTION AGREEMENT
BETWEEN
AVANTI POLAR LIPIDS, INC.
AND
NEOPHARM, INC.

 

 

THIS CONDITIONAL OPTION AGREEMENT is hereby made and entered into as of this the
26 day of January, 1999 (the “Effective Date”) by and between AVANTI POLAR
LIPIDS, INC., an Alabama corporation having its principal place of business at
700 Industrial Park Drive, Alabaster, Alabama 35007 (“Avanti”), and NEOPHARM,
INC., a Delaware corporation, having a place of business at 100 Corporate North,
Suite 215, Bannockburn, Illinois 60015 (“Neopharm”).

 

WITNESSETH:

 

WHEREAS, Avanti is engaged in the production of certain lipids and other
biochemical products such as synthetic cardiolipin for sale primarily to third
parties engaged in research and educational activities; and

 

WHEREAS, Neopharm is engaged in the development of proprietary liposomal
products for use in the encapsulation of cancer drugs; and

 

WHEREAS, to date, Neopharm has developed two such products, Liposomal
Doxorubiein and Paclitaxel; and

 

WHEREAS, synthetic cardiolipin is a key ingredient in both products; and

 

WHEREAS, Neopharm and Avanti entered into that certain Synthetic Cardiolipin
Supply Agreement (the “Supply Agreement”) dated May 26, 1998, setting forth the
terms pursuant to which Avanti will supply Neopharm with synthetic cardiolipin
for use in Liposomal Doxorubicin and Paclitaxel; and

 

WHEREAS, Section 5(e) of the Supply Agreement provides that in the event Avanti
elects to terminate the manufacture of synthetic cardiolipin, Neopharm has a
right to obtain a non-exclusive license from Avanti to allow Neopharm to
continue the manufacture of synthetic cardiolipin on an uninterrupted basis; and

 

WHEREAS, Avanti and Neopharm wish to formalize the rights granted to Neopharm
pursuant to Section 5(e) of the Supply Agreement by entering into this
Conditional Option Agreement.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, including, the mutual
covenants and agreements set forth herein, the receipt and sufficiency of which
is hereby acknowledged, Avanti and Neopharm, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1 “Avanti - GMP Production Process” means those certain processes and
procedures that Avanti has developed and created for the production and
manufacture of lipids used by Avanti and which are in accordance with the “Good
Manufacturing Practices” conditions as described in the United States Code of
Federal Regulations and “Good Manufacturing Practices” regulations and the
European Community Guide to Good Manufacturing Practices, in all events adhering
to the U. S. GMP Regulations where conflict between the U. S. GMP Regulations
and such European Community regulations arise.

 

Section 1.2 “Avanti Intellectual Property” means any and all innovations,
patents, copyrights, trade secrets, patentable ideas, copyrightable works, and
all confidential technical, scientific or business information, in whatever form
or stage of completion, owned exclusively by Avanti.

 

Section 1.3 “Field of Use” means the commercialization of any anthrocyclines and
taxanes described in a Valid Claim of a Neopharm Patent for use as
pharmaceuticals.

 

Section 1.4 “Neopharm Patent” means one of the patents or patent applications
listed on Exhibit A to this Conditional Option Agreement.

 

Section 1.5 “Synthetic Cardiolipin Intellectual Property” means that portion of
the Avanti Intellectual Property which relates either directly or indirectly to
that portion of the Avanti - GMP Production Process used to supply synthetic
cardiolipin to Neopharm pursuant to the terms of the Supply Agreement.

 

Section 1.6 “Valid Claim” means a claim of a Neopharm Patent which has not been
held invalid by a non-appealed or unappealable decision by a court or other
appropriate body of competent jurisdiction.

 

ARTICLE II
CONDITIONAL GRANT

 

Section 2.1 Conditional Option to Non-Exclusive License.  In the event that,
pursuant to Section 5(e) of the Supply Agreement, Avanti elects to terminate the
manufacture of synthetic cardiolipin, Avanti hereby grants to Neopharm an option
to obtain a non-exclusive license to the

 

2

--------------------------------------------------------------------------------


 

Synthetic Cardiolipin Intellectual Property to make, have made, use, and sell
synthetic cardiolipin in the Field of Use.

 

Section 2.2 Option.  This Conditional Option Agreement shall commence on the
Effective Date and shall expire on May 1, 2008, unless earlier terminated in
accordance with the terms and conditions of the Supply Agreement.  In the event
that the Supply Agreement is still in effect on May 1, 2008, this Conditional
Option Agreement shall thereafter automatically renew for additional terms of
two (2) years each. Notwithstanding any other provision of the Supply Agreement
or this Conditional Option Agreement, however, this Conditional Option Agreement
shall terminate automatically upon termination of the Supply Agreement.

 

Section 2.3 Option Exercise.  The option contemplated in this Agreement shall
become effective immediately upon Neopharm’s receipt of written notification
from Avanti of Avanti’s decision to terminate the manufacture of synthetic
cardiolipin for supply to Neopharm pursuant to the terms of the Supply Agreement
(the “Avanti Notice of Termination”).  Neopharm shall have ninety (90) days from
its receipt of the Avanti Notice of Termination to exercise the option
contemplated in this Agreement.  Neopharm shall notify Avanti of its intent to
exercise such option in writing in accordance with the terms of Section 4.4 of
this Conditional Option Agreement.

 

ARTICLE III
LICENSE TERMS

 

Upon exercise of the option, Avanti and Neopharm hereby agree to negotiate in
good faith to establish the terms of a non-exclusive license agreement granting
Neopharm non-exclusive rights to the Synthetic Cardiolipin Intellectual Property
to make, have made, use and sell synthetic cardiolipin in the Field of Use under
such terms and conditions as are customary in the trade.  Such non-exclusive
license agreement shall include, without limitation, the following provisions: a
license fee, milestone payments, royalty payments, right to grant sublicenses
together with provisions allocating the proceeds derived from any such
sublicenses between Avanti and Neopharm, a commitment by Neopharm and any
sublicensee to exert their best efforts to utilize synthetic cardiolipin in the
Field of Use as rapidly as practicable, the right of Avanti to terminate the
non-exclusive license should Neopharm or its sublicensee fail to meet specified
due-diligence milestones, and indemnity and insurance provisions.

 

ARTICLE IV
GENERAL TERMS AND CONDITIONS

 

Section 4.1 Assignability; Assumption.  This Conditional Option Agreement shall
be binding upon and shall inure to the benefit of the parties, their legal
representatives, successors and assigns.  This Conditional Option Agreement and
any rights granted hereunder may not be assigned, transferred or conveyed by
either party without the prior written consent of the other; provided, however,
that Neopharm may assign this Conditional Option Agreement to Pharmacia and
Upjohn, Inc. without Avanti’s consent.  In the event that Avanti shall sell all
or substantially all of its assets

 

3

--------------------------------------------------------------------------------


 

relating to the manufacture of Synthetic Cardiolipin to another entity, or in
the event that Avanti shall merge (or otherwise combine) with or into another
entity and shall not be the surviving entity, Avanti agrees that it shall impose
as a condition to any such sale or combination that this Conditional Option
Agreement shall be a part of the assets which are transferred and taken up by
the purchaser of the assets or the obligations imposed by this Conditional
Option Agreement shall be specifically assumed by any such surviving entity
purchaser.

 

Section 4.2 Choice of Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Alabama.  Any
modifications, changes or amendments to this Agreement shall be effective only
if in writing and signed by a duly authorized representative of each party.

 

Section 4.3 Entire Agreement.  This Agreement constitutes the entire
understanding of the parties relating to the grant by Avanti to Neopharm of a
conditional option to acquire a non-exclusive license to the Synthetic
Cardiolipin Intellectual Property to make, have made, use and sell synthetic
cardiolipin in the Field of Use.  Neither Avanti nor Neopharm have relied on and
do not rely on any representations or statements by the other party or such
party’s agents, whether verbal or written, with respect to the subject matter of
this Conditional Option Agreement.

 

Section 4.4 Notices.  Any notice, communication or other information permitted
or required to be given under this Agreement shall be effective and deemed
properly given upon sending with confirmed written answer back, if sent by
facsimile; upon delivery, return as undeliverable, or refusal of delivery, if
delivered by hand; or on the seventh (7th) day after being placed in the United
States Mail, addressed to a party at the address set forth below or as
hereinafter identified by a party, postage prepaid, return receipt requested; in
all events any such notice, communication or information shall be sent to the
parties addressed as follows:

 

If to Avanti:

 

Avanti Polar Lipids, Inc.

 

 

700 Industrial Park Drive

 

 

Alabaster, Alabama 35007

 

 

Attention: Dr. Walter A. Shaw

 

 

Facsimile: 205/663-0756

 

 

 

If to Neopharm:

 

Neopharm, Inc.

 

 

100 Corporate North, Suite 215

 

 

Bannockburn, Illinois 60015

 

 

Attention: Mr. James M. Hussey

 

 

Facsimile: (847) 295-8678

 

Any party may give notice of a change of address, facsimile number, telephone
number or other pertinent mailing or delivery information from time to time, so
long as such notice is given in accordance with this Section.

 

4

--------------------------------------------------------------------------------


 

Section 4.5 Captions.  The captions contained in this Agreement are inserted
only as a matter of convenience and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision hereof.

 

Section 4.6 Severability.  The invalidity, in whole or in part, of any covenant,
promise, undertaking or any paragraph, subsection, sentence, clause, phrase or
word or any provision of this Conditional Option Agreement shall not affect
validity of the remaining portions thereof.  Each party acknowledges and agrees
that the restrictions contained in this Conditional Option Agreement are
reasonable and valid in scope and in all other respects.  If any provision of
this Conditional Option Agreement or the application thereof by or to any party
or circumstance shall be determined to be invalid or unenforceable to any
extent, the remainder of this Conditional Option Agreement and the application
of such provision to other parties or circumstances shall not be affected
thereby and shall be enforced to the maximum permitted under applicable law. 
Without limiting the generality of the foregoing, if any court of competent
jurisdiction determines that any part of this Conditional Option Agreement is
unenforceable because of the duration or scope of any provision, or both, the
parties agree that such duration or scope shall be reduced to the extent
determined to be reasonable by such court of competent jurisdiction and, in its
reduced form, such provisions shall then be valid and enforceable.

 

IN WITNESS WHEREOF, each Party has caused the due execution of this Agreement as
of the Effective Date.

 

ATTEST:

 

 

Avanti Polar Lipids, Inc.,
an Alabama corporation,

 

 

 

 

By:

  /s/ Stephen W. Burgess

 

 

By:

  /s/ Walter A. Shaw

 

 

 

 

 

 

Walter A. Shaw, Ph.D.

Its:

Director, Research & Development

 

 

Its:

President

 

 

 

 

ATTEST:

 

 

Neopharm, Inc.,
a Delaware corporation,

 

 

 

 

By:

  /s/ Lewis Strauss

 

 

By:

  /s/ James M. Hussey

 

 

 

 

 

 

James M. Hussey, R. Ph., M.B.A.

Its:

CHIEF MEDICAL OFFICER

 

 

Its:

President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Neopharm Patents

 

United States Patent No. 5,560,923, Method of encapsulating anthracycline in
liposomes, issued October 1, 1996.

 

United States Patent No. 5,424,073, Liposome encapsulated taxol and a method of
using the same, issued June 13, 1995.

 

6

--------------------------------------------------------------------------------